DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 7/21/2022.
Claims 1-11 and 13-20 are presented for examination. Claims 1, 3-6, 10, 13-15 and 19 have been amended. Claim 12 has been cancelled.
Applicant’s amendments to the claims have overcome 112(b) rejections set forth in the non-Final Office Action mailed 3/21/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Specification
The disclosure is objected to because of the following informalities:
The meaning of description related to GPU partitioning at [0019] from the specification is not clear, especially “where the host OS gives up access to a portion of the resources (memory and compute units) of the device” and “prevents the host operating system from accessing the hardware”. Using GPU as example for better explaining examiner’s concern at this objection, it is not clear such GPU partitioning described by [0019] is exposing the whole GPU hardware to the LINUX virtual machine OR exposing portion of the whole GPU hardware to the LINUX virtual machine. If the GPU partitioning technique is only to expose or provide exclusively access/available only a portion or partition of the GPU hardware to the guest or LINUX virtual machine, then it is not clear that why would [0019] state “prevents the host operating system from accessing the hardware” since exposing and giving up the only portion/partition of GPU hardware to guest virtual machine does not necessarily mean the host OS gives up the whole GPU hardware or without accessing to any other portion of the whole GPU hardware. Such as, if the GPU partitioning technique is about virtualizing or partitioning the whole GPU hardware into at least two portions/partitions as similar to virtualizing a single CPU cores to two vCPU cores, then making one of the multiple GPU portions/partitions exclusively available for the guest virtual machine, then it does not necessary to mean the host OS also gives up the other GPU portions/partitions; if the host OS does not give up the other GPU portions/partitions, then the host OS still has the ability to access the GPU hardware via accessing this other GPU portions/partitions as same as the guest virtual machine accesses the GPU hardware via accessing the exclusively available GPU portion/partition.
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20180293700 A1, hereafter Tian) in view of Baudouin et al. (US 20150116310 A1, hereafter Baudouin), Tsirkin (US 20190391927 A1) and Lee et al. (US 20170358278 A1, hereafter Lee).
Tian, Baudouin, Tsirkin and Lee were cited on the previous office action.

Regarding to Claim 1, Tian discloses: A computer device (see Figs. 3, 7 and [0049]), comprising: 
a memory (see 708 RAM, 710 ROM or Flash 712 of Fig. 7 and [0051]-[0052]);
at least one processor (see 704 processor(s) of Fig. 7 and [0051]-[0052]); 
at least one hardware acceleration device (see graphics processor 716 of Fig. 7 and [0051]-[0052]);
a graphics kernel (see [0052]. Also see kernel 104 of Fig. 3); 
a host operating system in communication with the memory, the at least one processor, and the at least one hardware acceleration device, and the graphics kernel, (see [0052]. Also see kernel 104 of Fig. 3, [0024] and [0034]. It is understood that kernel is a core of computer operating system, and thus the existence of kernel implies that the inherent existence of operating system. Note: computing device 144 is host device, and thus kernel 104 of the host is part of the host operating system), wherein the host operating system hosts a guest environment (see container 106 and VM 150 of Fig. 3 and [0034]) and establishes a communication channel between the guest environment and the graphics kernel, and the communication channel allows the guest environment to run graphics workloads in the guest environment (see Fig. 3 and [0034]-[0035]; “The UMD 110 may in turn communicate with an emulated GPU 122 of a KMD 114 of the host computing device 144 via a UMD-KMD interface 112 and a device node 116”, “the hypervisor 170 may be communicatively coupled to one of the emulated GPUs 122 and may facilitate the passing of control data over the control path 178 and render data over the render path 180 from the KMD 164 to the emulated GPU 122” and “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”. Path 112 is the communication channel between the guest environment 106 and the graphics kernel 104; path pair 178 and 180 is the communication channel between the guest environment 150 and the graphics kernel 104), and
the graphics kernel is operable to:
coordinate the use of the at least one hardware acceleration device between the guest application and the second application by sharing the at least one hardware acceleration device on a process-by-process basis between the guest application and the second application (see [0035]; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”).
Note: the limitation of “process-by-process basis” is a board language at the claimed invention can be considered/interpreted as application-by-application basis since Applicant’s specification contains such description “a process-by-process basis seamlessly between host processes (e.g., applications 10) and guest processes (e.g., applications 12, 14, 16, 18, 20)” at [0032].

Tian does not disclose:
wherein the host operating system is a WINDOWS operating system, and the guest environment is a LINUX environment, and thus the communication channel allows the guest environment to run graphics workloads in a LINUX environment (Note: as explained at the detail rejection above, Tian does disclose feature of the communication channel allows the guest environment to run graphics workloads in the guest environment; Tian just does not specify the host operating system is a WINDOWS operating system while the guest environment is a LINUX environment. If one with ordinary skill in the art can specify the guest environment, i.e., container 106 or VM 150 from Tian, to be LINUX environment, then the system of Tian would automatically disclose feature of “the communication channel allows the guest environment to run graphics workload in a LINUX environment” as required by current Claim 1).
receive a request, from a guest application operating in the guest environment, to use the at least one hardware acceleration device, wherein the graphics kernel is unware that the request originated from the guest environment;
receive another request from a host application operating on the host operating system to use the at least one hardware acceleration device;
the second application that shares the at least one hardware acceleration device on a process-by-process basis between the guest application and the second application is the host application so that the host application uses the at least one hardware acceleration device for local graphics operations and the guest application simultaneously uses the at least one hardware device for graphics operations of the guest application; and
send a received response from the at least one hardware acceleration device to the guest environment.

However, Baudouin discloses: A computer device (see Figs. 3, 7 and [0049]), comprising: 
a memory; at least one processor; at least one hardware acceleration device (see memory 163, CPU 161 and GPU 162 of Fig. 1);
a graphics kernel (see Fig. 1 and [0015]; “a graphics library (GLib) 153”. At least a graphics library (GLib) 153 is considered as part of claimed graphics kernel);
a host operating system in communication with the memory, the at least one processor, and the at least one hardware acceleration device, and the graphics kernel (see host operating system 152 of Fig. 1, [0011]-[0012] and [0015]), and wherein the host operating system hosts a guest environment (see virtual machine 130 of Fig. 1 and [0013]) and establishes a communication channel between the guest environment and the graphics kernel (see [0017] and [0031]; “transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and forward the GPU-related graphic command to the GLib 153”, emphasis added. There is a communication channel between the VM 130 and GLib 153 in order to allow the virtual GPU driver 134 to forward the command to the GLib 154), and wherein the host operating system is a WINDOWS operating system, and the communication channel allows the guest environment to run graphics workloads in a LINNUX environment (see [0011]-[0012] and [0017]; “The host OS 152 may be a desktop operating system such as, without limitation, WINDOWS®”,“the guest OS 132 may be Android OS®” and “transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and forward the GPU-related graphic command to the GLib 153”, emphasis added. Based on [0011]-[0012], one of reasonable embodiments of the VM 130 is a virtual machine running Android OS at a host machine running  WINDOWS OS. Note: Android OS is a mobile OS based on a modified version of the Linux kernel which makes Android OS can also be considered as LINUX OS under BRI); and
the graphics kernel is operable to:
receive a request, from a guest application operating in the guest environment, to use the at least one hardware acceleration device (see Figs. 1, 2,  [0017] and [0031]; “transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and forward the GPU-related graphic command to the GLib 153” and “transmit the OpenGL ES command to the GPU 162”);
receive another request from a host application operating on the host operating system to use the at least one hardware acceleration device (see [0015]; “The GLib153 may be a programming library with optimized functions that can perform graphic rendering operations. Specifically, the GLib153 may be configured to utilize the GPU driver 154 to take advantage of the hardware acceleration capabilities of the GPU 162 … a host application 151 may utilize an OpenGL compatible graphic command to interface with the GLib 153”. It is reasonable to one with ordinary skills in the art that in addition to the request from the guest application running from the guest virtual machine, the host application running on the host OS can also issue a request to the GLib 153 for requesting certain graphic rendering operations); and
send a received response from the at least one hardware acceleration device to the guest environment (see [0031]; “The GLib 153 may transmit the OpenGL ES command to the GPU 162, which in turn may calculate a current position and return the position as a graphic result to the GLib 153. Afterward, the GLib 153 may return the graphic result to the graphical application 131 using the memory-sharing mechanism as described above”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of guest application utilizes GPU from Tian by including guest application issues request to use/utilize GPU and receives response/result for the request from Baudouin, since issuing resource request to access/utilizing resource and receiving result/response for the request is a well-known and understood resource utilization mechanism for a computing application/process.

Furthermore, Tsirkin discloses: a physical resource in a virtualized system is unware that the request originated from the guest environment (see [0045]; “the physical I/O device does not need to be made aware of a source of any specific instruction from its virtualized counterpart”. Also see [0002], the virtualized counterpart mentioned at [0045] is well-known and understood to be considered as components of guest environment like VM in a virtualized system).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of resource utilization request from virtualized guest environments from the combination of Tian and Baudouin by including feature of the physical resource in a virtualized system does not need to aware the resource request is from the virtualized guest environment from Tsirkin, and thus the combination of Tian, Baudouin and Tsirkin discloses: wherein the graphics kernel is unware that the request originated from the guest environment (see Fig. 3 from Tian and [0045] from Tsirkin. Based on Fig. 3 from Tian, the physical GPU 128 is part of the kernel 104, and thus after combining the feature of a physical resource in the virtualized system is unaware the resource request came from the virtualized guest environment from Tsirkin into the combination of Tian and Baudouin, the physical GPU 128 from Tian, i.e., part of the graphics kernel, is also unware the request originated from guest environment likes container 106 or VM 150 from Tian), since it would provide a system of enhancing the capabilities of hardware components in virtualized systems that allows for decreasing latency for unprivileged requests in virtual guests while still protecting against unauthorized request by unprivileged guest components (see [0045] from Tsirkin; “such implementations do not require hardware support … the physical I/O device does not need to be made aware of a source of any specific instruction from its virtualized counterpart … Secure userspace networking for guests therefore allows for decreased latency for unprivileged networking requests in virtual guests, while still protecting against unauthorized memory access by unprivileged guest components. Thus, the present disclosure enhances the capabilities of hardware components in virtualized systems as described above”).

The combination of Tian, Baudouin and Tsirkin does not disclose: 
coordinate the use of the at least one hardware acceleration device between the guest application and the host application by sharing the at least one hardware acceleration device on a process-by-process basis between the guest application and the host application so that the host application uses the at least one hardware acceleration device for local graphics operations and the guest application simultaneously uses the at least one hardware device for graphics operations of the guest application .

However, Lee discloses: coordinate the use of the at least one hardware acceleration device between the guest application and the host application by sharing the at least one hardware acceleration device on a process-by-process basis between the guest application and the host application so that the host application uses the at least one hardware acceleration device for local graphics operations and the guest application simultaneously uses the at least one hardware device for graphics operations of the guest application (see Figs. 1, 4, 11, [0004], [0007], [0051]-[0052] and [0123]-[0125]; “Android and Windows OSs can share and use a graphics processing unit (GPU) via virtualization”, “simultaneously displaying execution screen images of a plurality of operating systems (OSs) executed by an electronic apparatus”, “The first OS 100 may be a host OS, and the second OS 200 may be a guest OS”, “The first application 140 may be an application program of the first OS 100 requiring processing of graphic data. The second application 240 may be an application program of the second OS 200 requiring processing of graphic data”. Also see [0047] , [0050] and [0119]; “the electronic apparatus 10 may simultaneously execute an Android OS and a Windows OS”, “the first OS 100 and the second OS 200 may be Android, Tizen, Windows, Linux, iOS, macOS, or Nucleus, etc., but embodiments are not limited thereto” and “a Windows OS may be the first OS 100 and an Android OS may be the second OS 200”. The respective applications from guest Android OS and WINDOWS host OS can request processing/operation of corresponding graphic data that using the GPU, and thus “simultaneously displaying execution screen images of a plurality of operating systems (OSs) executed by an electronic apparatus” at a specific embodiment is the physical GPU is shared by the application of WINDOWS host OS for local graphics operation and the application of guest Android OS for local graphics operation simultaneously).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the utilizations of the GPU hardware via the request from the guest application running on virtualized environment and the request from user application running on the host OS from the combination of Tian, Baudouin and Tsirkin by including simultaneously outputting the screen images of multiple OSs at one shared GPU hardware device from Lee, and thus the combination of Tian, Baudouin, Tsirkin and Lee would discloses the missing limitations from the combination of Tian, Baudouin, Tsirkin, since it provide a mechanism for user to review both OSs at the same time via simultaneously outputting the screen images of the two OSs (see Figs. 1, 4 and [0007]).  

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin and Lee discloses: wherein the at least one hardware acceleration device is a graphics device or a compute device (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”. Also see [0031] from Baudouin; “The GLib 153 may transmit the OpenGL ES command to the GPU 162”).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin, and Lee discloses: wherein the graphics kernel is further operable to: receive another request from a third application to use the at least one hardware acceleration device, wherein the third application is another guest application operating on a different guest environment; and coordinate the use of the at least one hardware acceleration device between the guest application, the host application, and the third application by sharing the at least one hardware acceleration device (see [0035] from Tian, Fig. 1, [0012], [0017] from Baudouin, [0050], [0150] from Lee; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”, “transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and forward the GPU-related graphic command to the GLib 153”, “When the electronic apparatus 10 drives three or more OSs, third through Nth OSs may perform operations identical or similar to the second OS 200 as guest OSs”. At the combination system, there are multiple guest environments concurrently executed, and thus at certain reasonable embodiments, it is reasonable to receive a third request from third application of another guest environment in additional to the requests from first guest environment and host OS and the system executes/processes the three graphics operations corresponding to the three requests concurrently or simultaneously by using the same GPU device). 

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin and Lee discloses: wherein the graphics kernel is further operable to coordinate the use of the at least one hardware acceleration device by simultaneously sharing the at least one hardware acceleration device with the host application and the guest application (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”. Also see [0007] from Lee).

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin and Lee discloses: wherein the guest environment is a virtual machine (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”, emphasis added. Also see Fig. 1 and [0031] from Baudouin; “the graphic application 131 may issue a graphic command requesting for a specific piece of information related to a graphic object ... The GLib 153 may transmit the OpenGL ES command to the GPU 162”. Note: based on Fig. 1 of Baudouin, graphic application 131 is located/running within a virtual machine).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin and Lee discloses: wherein the host operating system hosts a plurality of guest environments (see Fig. 3, [0035] from Tian, Figs. 1, 2, [0012] from Baudouin; “both containerized and VM-based applications” and “the VMM 140 may support multiple virtual machines”, emphasis added. Note: container is also be considered as guest environment for a virtualized system), and the graphics kernel is further operable to: coordinate the use of the at least one hardware acceleration device between a plurality of guest applications operating on the plurality of guest environments (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”).

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Tian, Baudouin, Tsirkin and Lee discloses: coordinate the use of the at least one hardware acceleration device between the plurality of guest applications operating on the plurality of guest environments and one or more host applications operating on the host operating system (see [0035] from Tian, [0007], [0124] from Lee; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128” and “simultaneously displaying execution screen images of a plurality of operating systems (OSs) executed by an electronic apparatus”).

Regarding to Claim 10, Claim 10 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further Claim 12 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further Claim 13 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 16, the rejection of Claim 10 is incorporated and further Claim 16 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 17, the rejection of Claim 10 is incorporated and further Claim 17 is a method claim corresponds to system Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is a method claim corresponds to system Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Regarding to Claim 19, Claim 19 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20180293700 A1, hereafter Tian) in view of Baudouin et al. (US 20150116310 A1, hereafter Baudouin), Tsirkin (US 20190391927 A1) and Lee et al. (US 20170358278 A1, hereafter Lee) and further in view of Rbalint (NPL named “WSL - Ubuntu Wiki”).
Tian, Baudouin, Tsirkin, Lee and Rbalint were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of Tian, Baudouin, Tsirkin and Lee does not disclose: wherein the guest environment has an emulation of a LINUX kernel.
However, Rbalint discloses: a guest environment that is a LINUX virtual machine running on WINDOWS host OS in a computer device has an emulation of a LINUX kernel (see first and second paragraph from Rablint; “WSL(1) runs Linux binaries by implementing a Linux API compatibility layer partly in the Windows kernel”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify guest environments like containers and VMs utilizing GPU resources from the combination of Tian, Baudouin, Tsirkin and Lee by including running WSL 1 types of guest environment in Windows system from Rbalint, since it would provide a specific example or mechanism of running Linux system in a Windows computer to provide more compatible computer device having multiple OSs.

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Tian, Baudouin, Tsirkin and Lee does not disclose: wherein the guest environment is a virtual machine with a LINUX graphics kernel.
However, Rbalint discloses: a guest environment that is a LINUX virtual machine running on WINDOWS host OS in a computer device is a virtual machine with a LINUX graphics kernel (see first and second paragraph from Rablint; “WSL(2) uses the Linux kernel itself in a lightweight VM”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify guest environments like containers and VMs utilizing GPU resources from the combination of Tian, Baudouin, Tsirkin and Lee by including running WSL 1 types of guest environment in Windows system from Rbalint, since it would provide a specific example or mechanism of running Linux system in a Windows computer to provide more compatible computer device having multiple OSs.

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further Claim 14 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 15, the rejection of Claim 10 is incorporated and further Claim 15 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20180293700 A1, hereafter Tian) in view of Baudouin et al. (US 20150116310 A1, hereafter Baudouin), Tsirkin (US 20190391927 A1) and Lee et al. (US 20170358278 A1, hereafter Lee) and further in view of Post et al. (US 20120084517 A1, hereafter Post).
Tian, Baudouin, Tsirkin, Lee and Post were cited on the previous office action.

Regarding to Claim 20, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin, Tsirkin and Lee disclose: the communication channel allows the guest environment to communicate with the graphics kernel using [WINDOWS] protocols (see Fig. 3, [0024] and [0035], “A UMD 110 may communicate with an emulated GPU 122 of a kernel-mode GPU driver (KMD) 114 via a UMD-KMD interface 112 and a device node 116” and “The VM 150 may be running on a hypervisor 170, which may be communicatively arranged between the VM 150 and the host computing device 144. In particular, the hypervisor 170 may be communicatively coupled to one of the emulated GPUs 122 and may facilitate the passing of control data over the control path 178 and render data over the render path 180 from the KMD 164 to the emulated GPU 122”).
The combination of Tian, Baudouin, Tsirkin and Lee does not disclose: the communication channel uses WINDOWS protocols
However, Post discloses: the communication channel allows the guest environment to communicate with the host kernel using WINDOWS protocols (see [0067] and [0069]; “The virtual GPU driver may, in one embodiment, be a WDDM driver 1040. The driver may remote corresponding commands and data to the parent partition for rendering. A rendering process, which may be part of a render/capture/compress subsystem 1050, may perform the corresponding rendering on the GPU. For each virtual machine, there may be provided a corresponding render/capture/compress component 1050 on the host or parent partition 1000. WDDM drivers allow video memory to be virtualized, with video data being paged out of video memory into system RAM”. Since the virtual GPU driver is a Windows Display Driver Model (WDDM) driver, then the communication between the guest virtual machine and the host kernel would require protocols that support the WDDM driver, and thus it is WINDOWS protocols).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the virtual UMD or KMD at the container or VM from the combination of Tian, Baudouin, Tsirkin and Lee by including a virtual GPU driver that is Windows Display Driver Model (WDDM) driver from Post, and thus the combination of Tian, Baudouin, Tsirkin, Lee and Post would disclose the missing limitation from the combination of Tian, Baudouin, Tsirkin and Lee, since it would specify a particular well-known and understood driver model used in WINDOWS platform (see [0067] and [0069] from Post).

Response to Arguments
Applicant’s arguments, filled 7/21/2022, with respect to objection of [0019] from Applicant’s specification have been full considered but they are not persuasive.

Applicant’s arguments at page 7 are summarized as the following:
“paragraph [0019] is discussing prior solutions in the art and that further clarification is not required” (see 5th paragraph of page 7 from the Remarks).

The examiner respectively disagrees.
The statement or feature from [0019] does seem like to discuss prior solutions. However, this particular prior solution is related to the main feature or inventive concept of the invention that Applicant discussed at previous Applicant initiated interviews. During the interviews, Applicant explained that the main feature or inventive concept for this particular invention is about a mechanism or structure to allow sharing the GPU resource between the host application and the guest application. However, as explained at the corresponding objection section for [0019] and compact protection section at the previous office action and the interview at 6/15/2022, Applicant’s specification does not go to details of how the invention achieves feature of sharing the GPU resource between the host application and the guest application, whether such feature is achieved by certain patentable mechanism or just certain specific/detail application of physical resource partition/virtualization technology on GPU type of resources (which Examiner already provided multiple references at the Conclusion section of the previous office action to support that it is well-known and understand to one with ordinary skill in the art to achieve feature of sharing physical resources between host application and guest application by virtualizing the physical resources). The plain meaning of particular statement or feature having issue from [0019] is conflict with those multiple references, and thus the meaning of [0019] is unclear to one with ordinary skill in the fields of resource virtualization technology. In this way, examiner made and keeps the specification objection on [0019] for the purpose of compact prosecution. In addition, for the purpose of compact prosecution, Applicant is suggested to explained that whether the GPU partitioning technique described by [0019] from the specification is the host OS gives up the whole GPU hardware OR the host OS gives up only a portion/partition of the GPU hardware and the details of how the invention achieves claimed feature of “sharing the at least one hardware acceleration device on a process-by-process basis between the guest application and the host application”.
Therefore, [0019] is objected. 

Applicant’s arguments, filed 7/21/2022, with respect to rejections of Claims 1-11 and 13-20 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 8-10 are summarized as the following:
For Claim 1, “[T]he Office Action admits that Tian, Baudouin and Tsirkin do not disclose ‘coordinate the use of the at least one hardware acceleration device … the second application’ and relies on Lee to disclose these features” (see last paragraph of page 8 and 1st paragraph of page 9 from the Remarks). However, “the cited portions of Lee generally disclose scheduling access to the GPU by adjusting a GPU scheduling priority for access to the GPU based on a FPS”, such cited portions does not disclose or suggest the amended coordinate limitation as required by Claim 1 (see page 9 from the Remarks).

The examiner respectively disagrees.
First of all, Applicant only made conclusion statement without explaining the details of how or why the cited portions of Lee does not disclose or suggest the amended coordinate limitation, whether it is because the cited portions of Lee do not use same language as shown by the amended coordinate limitation OR the actual mechanism described by the cited portions is different from the amended coordinate limitation requires (let alone to explain how does the two features being different). As explained at the corresponding prior art rejection section above and admitted by Applicant, Lee does disclose feature of “simultaneously displaying the execution screen images of a first OS and a second OS” (see 2nd paragraph of page 9 from the Remarks); Lee furfure discloses: “The first OS 100 may be a host OS, and the second OS 200 may be a guest OS” (see [0051]) and “Android and Windows OSs can share and use a graphics processing unit (GPU) via virtualization” (see [0004]). In addition, Fig. 11 and [0123]-[0125] from Lee (the actual cited portions from Lee for feature of adjusting “GPU scheduling priority of each OS such that a FPS of each OS coincides with a target FPS” that Applicant argued about at the Remarks) actually describes that the host application or guest application is either the application program of the corresponding OS (i.e., the host OS or guest OS) requiring processing of graphic data. Thereby, the feature of “simultaneously displaying the execution screen images of a first OS and a second OS” admitted by Applicant from Lee would actually include embodiment of the execution screen images of the first OS and the second OS are results of executions of the host application of the first/host OS and the guest application of the second/guest OS. In this way, Lee does disclose the amended coordinate limitation as required by Claim 1.
Note: even if what Applicant tried to argued about adjusting the priority of corresponding OS or FPS of corresponding OS would make the executions screens of the two OSs are no longer simultaneously displayed, the execution of before adjusting the priority or FPS already teaches or suggests the amended coordinate limitation as required by Claim 1; furthermore, adjusting priority or FPS does not necessarily mean the system/device does not simultaneously displaying the execution screen images of the host OS and the guest OS since the system/device is possible simultaneously displaying or executing different applications or OSs that are different/same priorities or FPSs.
Therefore, Claims 1-11 and 13-20 are rejected. 

Compact Prosecution
For the purpose of compact prosecution, as explained above at the specification object section, Applicant is suggested to explain that whether the GPU partitioning technique described by [0019] from the specification is the host OS gives up the whole GPU hardware (and thus the host OS is prevented from access the whole GPU hardware) OR the host OS gives up only a portion/partition of the GPU hardware (since it is giving up only a portion of the GPU hardware, the host OS can still access the GPU hardware via accessing other portions/partitions of the GPU hardware). If the GPU partitioning technique is about the host OS gives up only a portion/partition of the GPU hardware to the LINUX guest virtual machine, then whether the sharing the hardware device from the specification or the claimed inventions is the host and guest share the hardware device via accessing different portions/partitions of the hardware device OR the host and guest share the hardware device via accessing same portion/partition of the hardware device. If it is sharing via accessing different portions/partitions of the hardware device, then such concept/feature is a very generic/common result of virtualizing a hardware resource into multiple virtual instances for sharing the hardware resource between the host and the guest at the virtualized system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 20180047342 A1) discloses: concurrently operating two subset/sets of pixel arrays under two different refresh rates (see Claim 21).
Wang et al. (US 20160042708 A1) discloses: cause the plurality of selector circuits to concurrently operate according to different refresh rates based on frame data generated by the data driver (see [0009]).
Yu et al. (US 8695000 B1) discloses: two concurrently executing tasks execute with different priorities (see Claim 15).
Mccormick (US 20140085102 A1) discloses: several tasks handlers may appear to be running simultaneously, but they are actually running efficiently with different priorities and are simply using time slicing to get their tasks accomplished (see [0060]).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196